Citation Nr: 0120480	
Decision Date: 08/10/01    Archive Date: 08/14/01

DOCKET NO.  00-06 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Determination of the proper initial rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a December 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which granted service connection for PTSD 
and assigned a 30 percent rating.  The veteran served on 
active duty from May 1943 to January 1946. 

The Board notes that in a January 2000 VA Form 21-4138 
(Statement in Support of Claim), the veteran requested 
consideration of a claim for service connection for an ankle 
disorder.  In this regard, as per a March 1946 rating 
decision, the veteran has been previously denied service 
connection for the residuals of an injury to the left ankle.  
In addition, during the May 2001 travel board hearing before 
the undersigned member of the Board, the veteran indicated 
that he was seeking the assignment a total rating based upon 
individual unemployability due to his service-connected 
disabilities (TDIU).  However, as the only issue currently 
before the Board is that set forth on the title page of this 
decision, these matters are referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained by the RO.

2.  The veteran's PTSD has been characterized as totally and 
permanently disabling, and more nearly approximates a 
disability productive of total occupational and social 
impairment, as per Diagnostic Code 9411.




CONCLUSION OF LAW

The initial rating assigned for the veteran's PTSD effective 
as of June 4, 1999 is not appropriate, and the criteria for a 
schedular 100 percent disability evaluation for PTSD have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.1-4.14, 4.125-4.130, Diagnostic Code 9411 
(2000); Fenderson v. West, 12 Vet. App. 119 (1999); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this case, in a December 1999 rating decision, the veteran 
was granted service connection and a 30 percent disability 
evaluation for PTSD under Diagnostic Code 9411, effective 
June 4, 1999.  At present, the veteran contends in substance 
that the severity of his PTSD is greater than reflected by 
the initial 30 percent rating.  In such a case, the VA has a 
duty to assist him in developing facts which are pertinent to 
the claim.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), which applies to all pending 
claims for VA benefits, and which provides that the VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate his or her claim for 
benefits under the laws administered by the VA.  The VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  See VCAA, Pub. 
L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  Among its other provisions, this law redefines the 
obligations of the VA with respect to the duty to assist.  

First, the VA has a duty to notify the veteran and his/her 
representative of any information and evidence necessary to 
substantiate and complete a valid claim.  See VCAA, § 3(a), 
114 Stat. 2096, 2096-97 (2000) (to be codified as amended at 
38 U.S.C. §§ 5102 and 5103).  Second, the VA has a duty to 
assist the veteran in obtaining evidence necessary to 
substantiate his/her claim.  See VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified as 
amended at 38 U.S.C. § 5103A).  

In the present case, although the RO did not have the benefit 
of the explicit provisions of the VCAA, the VA's redefined 
duty to assist has been fulfilled.  The Board finds that the 
veteran has been provided adequate notice as to the evidence 
needed to substantiate his claim for an increased initial 
rating.  The Board concludes that discussions as contained in 
the initial rating decision and in the statement of the case, 
as well as by correspondence to the veteran, have provided 
him with sufficient information regarding the applicable 
regulations and the evidence necessary to substantiate his 
claim.  The Board finds, therefore, that such documents are 
essentially in compliance with the VA's revised notice 
requirements.  As such, the Board concludes that the VA does 
not have any further outstanding duty to inform the veteran 
that any additional information or evidence is necessary.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained.  The evidence of record includes the 
veteran's service medical records, records of treatment 
following service, reports of VA rating examinations, and 
personal statements made by the veteran in correspondence and 
during the May 2001 travel board hearing in support of his 
claim.  Thus, as all reasonable efforts have been made by the 
VA to obtain evidence necessary to substantiate the veteran's 
claim for an increased initial rating, no further assistance 
to the veteran regarding the development of evidence is 
required.  See generally VCAA.  

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disability 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (Rating Schedule).  See 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2000).  In 
addition, an appeal from the initial assignment of a 
disability rating requires consideration of the entire time 
period involved, and contemplates "staged ratings" where 
warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
Further, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2000).  

With respect to the criteria utilized to rate the veteran's 
PTSD symptomatology, the Board notes that the schedular 
criteria incorporate the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition (DSM-IV).  Under these criteria, a 10 percent 
schedular evaluation for mental disorders, including PTSD, 
contemplates occupational and social impairment due to mild 
or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress; or, symptoms controlled by continuous 
medication.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2000).

A 30 percent schedular evaluation contemplates occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  See id.

A 50 percent rating is assigned upon a showing of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once per week, difficulty in understanding 
complex commands; impairment of short- or long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  See id.  

Assignment of a 70 percent evaluation is contemplated where 
there is occupational and social impairment with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation, obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance or hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish or 
maintain effective relationships. See id.  

A 100 percent evaluation is warranted when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.

With respect to the evidence of record, medical records from 
the Brooklyn VA Medical Center (VAMC) dated from 1998 to 2001 
describe the treatment the veteran has received over time for 
PTSD.  Specifically, June 1999 notations reveal the veteran 
was cooperative and responsive with good eye contact.  His 
affect was appropriate and stable, his mood neutral, and his 
insight and judgment fair.  His diagnosis at this time was 
moderate PTSD, delayed type.  And, his Global Assessment of 
Functioning (GAF) Scale score was 61-70, which according to 
the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM-
IV), equates to some mild symptoms (e.g. depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g. occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
with some meaningful interpersonal relationships. 

However, September 1999 notations reveal the veteran was 
having problems sleeping, and that his medication was not 
helping because he had continued to be a light sleeper and 
was drowsy the next day.  Also, it was noted that the veteran 
had nightmares, was very agitated with tension/anxiety, and 
was dysphoric over his wife's problems.  In addition, 
December 1999 notations further indicate the veteran had 
nightmares, and had restlessness and anxiety which he 
attributed to his combat experience.

A November 1999 VA examination report shows the veteran 
reported increased irritability with resultant disturbances 
in social relationships over the past year, reduced 
interaction with persons outside his family, and significant 
anxiety when exposed to crowds.  He further reported he 
retired within the prior 12 months, had nightly recurrent 
distressing nightmares pertaining to traumatic combat events, 
and avoided thoughts, feelings, conversations, activities, 
places and people that aroused his recollection of his 
wartime trauma.  He had a restricted range of affect and a 
sense of a foreshortened future, difficulty sleeping, chronic 
irritability with associated outbursts of anger, difficulty 
concentrating, hypervigilance, and exaggerated startle 
response.  He was deemed to be chronically depressed which 
was expressed by anhedonia, apathy, diminished interest in 
usual activities and decreased energy.  At that time, the 
veteran's diagnosis was PTSD, and his GAF Scale score was 59, 
which according to the DSM-IV equates to moderate symptoms 
(e.g. flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers.). 

Following the November 1999 VA examination, the veteran 
continued to received treatment for his PTSD at the Brooklyn 
VAMC.  In this regard, February 2000 notations indicate the 
veteran reported frequent arguments with his wife, screaming 
in his sleep, and taking Trazodone for impulse eating.  Upon 
examination, he was found to have severe PTSD stemming from 
his combat stressful experiences, which surfaced after his 
retirement at the age of 62.  His mental condition was deemed 
to be most poor to the point of not wanting to live.  He had 
nightmares, and was anxious, jumpy and startled easily.  He 
was also found to have poor attention and memory, to be 
unable to deal with other people without being emotionally 
charged, and to have unbearable physical pain and aches.  His 
treatment consisted of multiple and high doses of 
psychotropic medication, biweekly individual intensive 
therapy, and weekly group therapy.  More importantly, the 
veteran was deemed to be totally and permanently disabled, 
unable to be even minimally productive.

Additionally, November 2000 notations indicate the veteran 
complained of problems with sleep, disturbing nightmares, 
flashbacks, losing his temper easily, and being irritable, 
agitated and explosive with rage.  He was constantly down in 
mood and tense with anxiety, and had frequent crying spells.  
Upon examination, the veteran was diagnosed with severe PTSD, 
and was assigned a GAF Scale score of 40, which according to 
the DSM-IV equates to some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work; child frequently beats up younger children, 
is defiant at home, and is failing at school).

Moreover, May 2001 notations show that the veteran's current 
PTSD continues to be severe in degree, that he continues to 
be judged totally and permanently disabling, and that he is 
currently assigned a GAF Scale score of 50, which according 
to the DSM-IV equates to serious symptoms (e.g. suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning (e.g. no friends, unable to keep a job). 

Lastly, during the May 2001 travel Board hearing before the 
undersigned member of the Board, the veteran testified that 
his treating physician has found him to be totally and 
permanently disabled, and unable to be even minimally 
productive.  He further testified that he is unable to sleep 
at night, constantly fights/argues with his wife, has no 
friends, and is somewhat estranged from his kids.

Upon a review of the evidence, the Board finds that the 
veteran's PTSD is deemed to be severe in degree, and to have 
surfaced upon his retirement on or about 1998.  Although he 
does not present evidence of persistent delusions or 
hallucinations, or grossly inappropriate behavior, he 
currently has problems with his sleep, nightmares, anxiety, 
chronic irritability with outbursts of anger, social 
isolation, loss of memory and concentration, and a desire to 
"go away and not come back."  As well, he currently has 
problems with his wife and children secondary to his 
irritability and other PTSD symptomatology.  And, since 
November 2000, the veteran's GAF Scale scores have ranged 
from 40 to 50.  Lastly, and more importantly, the February 
2000 and May 2001 medical notations from the Brooklyn VAMC 
indicate that the veteran is deemed to be totally and 
permanently disabled, unable to be even minimally productive.

Given the above described symptomatology, the Board finds 
that the veteran's PTSD symptomatology more nearly 
approximates the criteria for the assignment of a 100 percent 
schedular evaluation, under Diagnostic Code 9411, which 
contemplates total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  Thus, 
the Board finds that the evidence supports the assignment of 
a 100 percent initial rating for the veteran's PTSD effective 
as of June 4, 1999.  See 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2000); Fenderson v. West, 12 Vet. App. 119 (1999).

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has been considered 
whether or not they were raised by the veteran as required by 
the holding of the United States Court of Veterans Appeals in 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1), which 
provides procedures for assignment of an extra-schedular 
evaluation.  In the instant case, the evidence shows the 
veteran's PTSD symptomatology is deemed to be totally and 
permanently disabling, and has led to the assignment of a 100 
percent initial rating effective June 4, 1999 under the 
schedular criteria.  Additionally, the Board notes the 
regular schedular standards are not impractical in this case.  
Accordingly, a remand to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) is not required.  See 
Bagwell v. Brown, 9 Vet. App. 237, 239 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).


ORDER

The initial rating assigned for the veteran's PTSD effective 
as of June 4, 1999 is not appropriate, and a schedular 100 
percent disability evaluation is granted, subject to 
provisions governing the payment of monetary benefits.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

 

